EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Bruce Black on 11/2/21.
The application has been amended as follows:
In Claim 1, line 12, immediately after “tunneling tool”, - - a lead blank configured
and arranged to expand a tunnel formed by the tunneling tool along at least one lateral dimension when the lead blank is extended through the tunnel, the lead blank having at least one lateral dimension that is larger than any lateral dimension of the tunneling tool - - is inserted.
In Claim 5, line 1, immediately after “kit of Claim”, “4” is deleted and - - 1 - - is inserted.
In Claim 6, line 1, immediately after “kit of Claim”, “4” is deleted and - - 1 - - is inserted.
In Claim 7, line 1, immediately after “kit of Claim”, “4” is deleted and - - 1 - - is inserted.
Claim 4 is cancelled.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record (Collins et al. US Patent 5,376,108) discloses a suture collar at both the proximal and distal ends (see Fig. 8), but does not disclose receiving a suture extendable along a tunnel formed by the tunneling tool. 
The prior art of record (Vanderpool et al. PG Pub. 2014/0276928) discloses a tunneler and a suture hole at a proximal end of the device (see par. 34), but not at a proximal end of the tunneler.
The prior art of record (Matsutani; US Patent 5902320) discloses a tunneling tool (See Fig. 1) configured to form a tunnel for receiving a lead (see Fig. 13) wherein the tunneling tool body is configured to be manually bent prior to insertion (see col. 5, lines 64-67), a blunt tip (needle end face 1b), and a suture receiving element (portion 2; Fig. 3C) arranged to receive a suture along the tunnel formed by the tunneling tool (see col. 3, lines 22-28). However, Matsutani does not disclose a lead blank for expanding the tunnel in one lateral dimension larger than that of the tunneling tool.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA PATEL/Examiner, Art Unit 3792